DFA Investment Dimensions Group Inc. 6300 Bee Cave Road Building One Austin, Texas78746 DFA Securities LLC 1299 Ocean Avenue Santa Monica, California90401 November 1, 2010 Via EDGAR U.S. Securities and Exchange Commission Division of Investment Management Judiciary Plaza–Room 5422 treet, N.E. Washington, D.C.20549-9303 Attention:Ms. Linda Sterling Re: DFA Investment Dimensions Group Inc. File Nos. 2-73948 and 811-3258 Dear Ms. Sterling: Pursuant to the requirements of Rule 461 under the Securities Act of 1933, as amended (the “1933 Act”), the undersigned, being the President of DFA Investment Dimensions Group Inc. (the “Registrant”) and the President of the principal underwriter for the Registrant, DFA Securities LLC, respectfully request that the effectiveness of Post-Effective Amendment Nos. 121/122 to the Registrant’s Registration Statement on Form N-1A be accelerated to Tuesday, November 2, 2010.Post-Effective Amendment Nos. 121/122 was filed with the U.S. Securities and Exchange Commission (the “Commission”) pursuant to Rule 485(a)(2) under the 1933 Act via the EDGAR system on August 27, 2010, and is scheduled to become effective on November 10, 2010. In connection with this request for acceleration, the Registrant acknowledges that: (i) the Registrant is responsible for the adequacy and accuracy of the disclosure in the Registrant’s filing;(ii) should the Commission or the staff, acting pursuant to the delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (iii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iv) the Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ David G. Booth David G. Booth President DFA Investment Dimensions Group Inc. /s/ David G. Booth David G. Booth President DFA Securities LLC cc:Jana L. Cresswell, Esquire
